t c memo united_states tax_court ella louise wooten petitioner v commissioner of internal revenue respondent docket no 7128-02l filed date ella louise wooten pro_se john f driscoll for respondent memorandum opinion beghe judge respondent has moved pursuant to rule for summary_judgment that respondent may proceed to collect petitioner’s outstanding liabilities for federal income taxes and interest for tax years through 1unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted where there is no genuine issue of material fact and decision may be rendered as a matter of law rule a and b see 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of proving there is no genuine issue of material fact factual inferences will be made most favorably to the party opposing summary_judgment 85_tc_812 79_tc_340 when however a motion for summary_judgment is made and properly supported the party opposing summary_judgment may not rely on mere allegations or on denials of the movant's pleadings but must set forth specific facts in dispute and show that there is a genuine issue for trial rule d as discussed below we conclude that no material fact is in dispute and that respondent is entitled to summary_judgment as a matter of law accordingly we shall grant respondent’s motion background for each of her taxable years and petitioner timely filed a federal_income_tax return claiming head-of-household filing_status dependency deductions under sec_151 for her two children and the earned_income_credit under sec_32 on each return petitioner claimed she was entitled to a refund in accordance with sec_6402 and d respondent transferred the refund claimed by petitioner on her federal_income_tax return to the mississippi department of human services and to the u s department of agriculture in partial satisfaction of petitioner’s respective unpaid child_support and food stamp obligations in accordance with sec_6402 respondent also transferred the refunds claimed by petitioner on her and federal_income_tax returns to the mississippi department of human services in partial satisfaction of unpaid child_support_obligations respondent thereafter examined petitioner's returns for the years in issue and determined that she was not entitled to head-of-household filing_status or the dependency deductions that the earned_income_credit for and should be disallowed and that the earned_income_credit petitioner claimed for should be reduced to reflect that she was not entitled to treat the children as her dependents respondent issued a deficiency_notice to those effects petitioner timely petitioned this court for a redetermination and respondent filed an answer respondent and petitioner lodged pretrial memoranda with the court and there was a trial on the merits in which petitioner participated meaningfully as confirmed by our examination of the transcript of the trial proceedings this court sustained the deficiencies determined by respondent--which exceeded the refunds petitioner had claimed--and entered decision for respondent wooten v commissioner tcmemo_2000_54 appeal dismissed 5th cir in so doing this court did not adjudicate petitioner's complaints that she had never agreed to the transfer of her refunds to the department of human services and the department of agriculture nor did the court adjudicate her dispute over the existence and amounts of her obligations to those agencies this the court explained was because it lacked jurisdiction to restrain or review any credit or reduction by the commissioner under sec_6402 citing sec_6512 and 112_tc_46 on or about date respondent assessed the deficiencies and related interest against petitioner in the following amounts tax_year totals deficiency dollar_figure dollar_figure dollar_figure dollar_figure interest dollar_figure dollar_figure dollar_figure dollar_figure totals dollar_figure dollar_figure dollar_figure dollar_figure on or about date respondent applied a dollar_figure refund claimed by petitioner on her taxable_year tax_return to the balance then due on her tax_year account on or about date respondent prepared a notice_of_federal_tax_lien to assist in the collection of the cumulative unpaid balance then accrued on petitioner’s through tax_liabilities on date respondent sent petitioner an irs letter lt-11 - final notice notice_of_intent_to_levy and notice of your right to a hearing on date respondent sent petitioner an irs letter do - notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date the notice_of_federal_tax_lien prepared by respondent on date was filed with the chancery court clerk hinds county - district jackson mississippi on date petitioner mailed respondent irs form - request for a collection_due_process_hearing in response to both the date irs letter lt-11 and the date irs letter do referred to above the form was received by respondent on date in the form petitioner alleged that respondent without petitioner’s prior consent acted improperly in transferring overpayment credits in her through tax accounts to the department of human 2respondent's lien notice in the amount of dollar_figure appears to be incorrect in two respects it contains a typographical error in the statement of the deficiency and accrued interest which causes the lien amount set forth in the notice to be dollar_figure less than the total assessed liabilities summarized in the table above and it fails to give petitioner credit for the application of her refund for the tax_year against the balance due on her tax_year account services in partial satisfaction of outstanding child_support_obligations and that respondent also acted improperly in transferring an overpayment credit in her tax account to the department of agriculture during respondent’s consideration of the form described above respondent’s appeals officer obtained an irs txmoda - transcript of account in regard to each of petitioner’s and tax years from those transcripts the appeals officer verified that all applicable laws and administrative procedures were satisfied in no document relevant to this case and at no hearing relevant to this case did petitioner with the exception of the disputed issue described above allege either that respondent failed to meet all applicable law and administrative procedures or that respondent’s appeals officer failed to verify that respondent satisfied all applicable laws and administrative procedures as required by sec_6330 nor did petitioner raise any spousal defenses any challenges to the appropriateness of collection actions or any offers of collection alternatives to respondent’s appeals officer respondent held a hearing in regard to the form filed by petitioner after that hearing respondent sent petitioner an irs form_3193 - notice_of_determination concerning collection action s under sec_6320 and or dated date sustaining the filing of the notice_of_federal_tax_lien and the determination to levy thereunder on date petitioner timely mailed this court a letter that on date the court filed as her imperfect petition for lien or levy action under code sec_6320 or sec_6330 initiating the present action under sec_6330 in the amended petition to perfect her case which the court filed on date petitioner again alleged that in the absence of a judicial determination or petitioner’s express consent respondent acted improperly in transferring overpayment credits in her through tax accounts to the department of human services and the department of agriculture at the times of filing her petition and amended petition petitioner was a resident of jackson mississippi in her written objections to respondent’s motion petitioner amplifies her allegations by casting aspersions on the continued existence of the chancery courts in mississippi and of their power to grant divorces and of the validity or existence of her divorce under mississippi law as well as the existence and amounts of her child_support and food stamp obligations petitioner's objections do not dispute any of the allegations in the affidavit of respondent's appeals officer in support of respondent's motion discussion in her petition and amended petition in this case and in her objections to respondent's motion petitioner attempts to challenge the existence or amounts of her underlying tax_liabilities for the years in issue by bringing up again and elaborating on allegations and arguments she made in the prior case in this court that upheld the deficiencies determined by respondent wooten v commissioner tcmemo_2000_54 appeal dismissed 5th cir in an effort to give this pro_se petitioner the benefit of the doubt we broadly interpret petitioner's form request for a hearing her petition to this court and her objections to respondent's motion as embodying both an effort to dispute the deficiencies determined by respondent and upheld by this court in wooten v commissioner supra and objections to respondent's actions pursuant to sec_6402 in paying the refunds claimed on her returns to the mississippi department of human services and the u s department of agriculture issue petitioner's tax_liabilities petitioner's tax_liabilities cannot be put in issue in this case because they were decided in the prior case in this court that redetermined petitioner's tax_liabilities for the years in issue sec_6330 provides in relevant part certain issues precluded --an issue may not be raised at the hearing if-- a the issue was raised and considered at a previous hearing under sec_6320 or in any other previous administrative or judicial proceeding and b the person seeking to raise the issue participated meaningfully in such hearing or proceeding as we observed in 118_tc_488 sec_6330 expressly provides that taxpayers at collection hearings before respondent's appeals_office may not raise issues that were previously raised by taxpayers and considered in any other administrative or judicial proceeding in which the taxpayers meaningfully participated see sec_301_6320-1 sec_301_6330-1 proced admin regs we take judicial_notice of the opinion and record in wooten v commissioner supra that the claims petitioner wishes to make in this case were raised by her in that prior case and that she participated meaningfully in that case sec_6330 in effect codifies the legal doctrines of res_judicata and collateral_estoppel in their application to collection proceedings even in the absence of sec_6330 this situation would be governed by the legal doctrine_of res_judicata which means a matter adjudged under this doctrine a final judgment rendered by a court of competent jurisdiction on the merits is conclusive as to the rights of the same parties and as to them constitutes an absolute bar to a subsequent action involving the same claim demand or cause of action see black's law dictionary 7th ed citing restatement second of judgments secs wright law of federal courts sec 100a pincite 5th ed in application to the case before us this means that the party ms wooten who lost the prior case wooten v commissioner supra is precluded in this later collection case from making the same claim the court rejected in the prior case finally insofar as petitioner seeks to put her tax_liabilities in issue she is also precluded from doing so by sec_6330 which provides underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability of course petitioner did receive a statutory_notice_of_deficiency for the liabilities in issue and she had an opportunity which she took advantage of by filing a petition and participating meaningfully in the tax_court proceeding to dispute the liabilities issue payments to other agencies pursuant to sec_6402 and d the commissioner is legally required to transfer any existing federal_income_tax overpayments of a taxpayer to satisfy any obligations of the taxpayer identified in that section viz amounts of past-due_support owed by that person of which the secretary has been notified by a state in accordance with sec_464 of the social_security act and amounts owed to federal agencies under sec_6402 no court of the united_states shall have jurisdiction to hear any_action brought to restrain or review a reduction authorized by subsection c or d no such reduction shall be subject_to review by the secretary in an administrative_proceeding no action brought against the united_states to recover the amount of any such reduction shall be considered to be a suit_for_refund of tax this subsection does not preclude any legal equitable or administrative action against the federal_agency or state to which the amount of such reduction was paid petitioner's arguments that respondent's payments to the department of human services and the department of agriculture were improper cannot be adjudicated in this case sec_6402 forbids her to sue the commissioner in any court to recover the payments the tax_court has no jurisdiction to entertain any such suit sec_6402 makes it clear that if petitioner has any claim to recover the payments petitioner is required to make her claims directly against the recipient agencies issue respondent's administrative determinations where as in this case the taxpayer's underlying tax_liabilities are not in issue we review the commissioner' sec_3in making this observation we do not wish to mislead petitioner into thinking we are holding she has valid claims against the agencies even if the statutory time periods for making any such claims against the agencies have not already expired determination for abuse_of_discretion 114_tc_604 114_tc_176 with exception of the issues identified and disposed of above by the application of sec_6330 sec_6330 and sec_6402 petitioner has raised no other issue in this case respondent's appeals officer verified that respondent met all applicable laws and administrative procedures thereby satisfying the requirements of sec_6330 petitioner has not challenged that determination except for the above- mentioned claims we have already disposed of all the other requirements of sec_6330 were satisfied because petitioner did not raise any issue described in sec_6330 spousal defenses or ii challenges to the appropriateness of collection actions the requirements of sec_6330 are satisfied in this case inasmuch as petitioner failed to offer any specific collection alternatives as described in sec_6330 respondent's appeals officer determined that the disputed actions of respondent properly balanced the need for the efficient collection_of_taxes with the legitimate concern that any collection be no more intrusive than necessary petitioner has failed to assert specifically that the appeals officer's balancing determination was erroneous or to allege any specific facts in support of any assertion to that effect we conclude as a matter of law that respondent did not abuse his discretion in determining to sustain the notice of lien and to proceed with collection of the tax_liabilities and interest assessed against petitioner there are no genuine issues of material fact summary_judgment is appropriate see rule b and we shall therefore grant respondent's motion for summary_judgment an appropriate order and decision will be entered
